              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 1 of 17



 1   Roberto Luis Costales, Esq.
     (pro hac vice to be applied for)
 2
     William H. Beaumont, Esq.
 3   (pro hac vice to be applied for)
     BEAUMONT COSTALES LLC
 4   107 W. Van Buren, Suite 209
     Chicago, Illinois 60605
 5
     Telephone: (773) 831-8000
 6   Facsimile: (504) 272-2956
     rlc@beaumontcostales.com
 7   whb@beaumontcostales.com
 8
     Glenn M. Goffin, SBN 153766
 9   Attorney-at-Law
     920 Beach Park Blvd #39
10   Foster City, California 94404
     Telephone: (415) 845-8556
11
     ggoffin@glenngoffinlaw.com
12
     Attorneys for Plaintiffs
13
                            IN THE UNITED STATES DISTRICT COURT
14
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION

16   JAMES PRIVETTE and SHAUNTE JONES,                   Case No.:
     individually and on behalf of all others
17
     similarly situated,
18                                                       COMPLAINT FOR DAMAGES AND
                    Plaintiffs,                          INJUNCTIVE RELIEF
19
     v.                                                  DEMAND FOR JURY TRIAL
20
     TACO BELL FRANCHISOR, LLC,                          CLASS ACTION
21

22
                    Defendant

23
            Plaintiffs James Privette and Shaunte Jones allege the following based upon personal
24
     knowledge and the investigation by their counsel. Plaintiffs further allege the following upon
25
     information and belief that substantial additional evidentiary support exists for the allegations set
26

27   forth herein and will be available after a reasonable opportunity for discovery.

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     1
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 2 of 17



 1                                      NATURE OF THE ACTION
 2
            1.        This class action seeks to put an end to systemic civil rights violations committed
 3
     by Taco Bell Franchisor, LLC (“Taco Bell”) against visually-impaired people in the United States.
 4
     Taco Bell denies the visually-impaired equal access to the goods and services that Taco Bell
 5

 6   provides during “late-night” operating times at thousands of their restaurants throughout the

 7   United States.
 8
            2.        In an effort to increase profits and make their products available to the public for
 9
     longer periods of time, Taco Bell restaurants offer “late-night” hours. During these late evening
10
     and early morning operating times, patrons are not allowed to physically enter Taco Bell
11

12   restaurants and patrons must access Taco Bell products and services via “drive-thru” windows.

13   These drive-thrus are only accessible by motor vehicle and are the exclusive means by which a
14
     customer can independently purchase Taco Bell products during late-night hours.
15
            3.        Despite being accessible to the general public, Taco Bell drive-thrus lack any
16
     meaningful accommodation for visually-impaired individuals who are unable to operate motor
17

18   vehicles. Since they are unable to drive, and because it is not safe for them to walk through the

19   drive-thru, visually-impaired individuals are totally precluded from accessing Defendant’s
20
     products during late-night hours.
21
            4.        While Taco Bell’s sighted customers have the opportunity to independently
22
     browse, select, and pay for products at Defendant’s drive-thrus without the assistance of others,
23

24   visually-impaired people must hope for a companion with a car or paid taxi services to assist them

25   in selecting and purchasing Taco Bell food.
26
            5.        By failing to make its restaurants accessible to Plaintiffs and class members, Taco
27
     Bell is violating basic equal access requirements under federal law. Congress provided a clear
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                      2
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 3 of 17



 1   and national mandate for the elimination of discrimination against individuals with disabilities
 2
     when it enacted the Americans with Disabilities Act. This includes removing barriers to full
 3
     integration, independent living, and equal opportunity for persons with disabilities, including
 4
     those barriers created by drive-thru restaurants and other public accommodations that are
 5

 6   inaccessible to blind and visually impaired persons.

 7                                           JURISDICTION
 8
            6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 9
     §§ 1343 and 1367.
10
                                                  VENUE
11

12          7.      Venue is proper in the Northern District pursuant to 28 U.S.C. §§ 1391 (b)-(c).

13          8.      Taco Bell owns and operates restaurants in California, including in the Northern
14
     District of California. Defendant is committing the acts alleged herein in the Northern District of
15
     California. A substantial part of the acts and omissions giving rise to the claims asserted herein
16
     have occurred in the Northern District of California.
17

18                                                PARTIES

19          9.      Plaintiff James Privette is a citizen and resident of Antioch, California. Plaintiff
20
     Privette’s eyesight has been compromised by retina degeneration and cataracts. These conditions
21
     render him unable to legally operate a motor vehicle and as such he is a member of a protected
22
     class under the Americans with Disabilities Act.
23

24          10.     Plaintiff Shaunte Jones is a citizen and resident of Bakersfield, California. Plaintiff

25   Jones’ eyesight has been compromised by bilateral congenital cataracts. This condition renders
26
     her unable to legally operate a motor vehicle and as such she is a member of a protected class
27
     under the Americans with Disabilities Act.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                      3
                Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 4 of 17



 1            11.    Defendant is a California-based, for-profit corporation. Defendant owns, operates
 2
     and/or leases Taco Bell restaurant buildings at thousands of locations throughout the United States.
 3
                                    INTRADISTRICT ASSIGNMENT
 4
              12.    Plaintiff Privette resides in this Division.     Upon information and belief, a
 5

 6   substantial portion of the claims herein sued upon occurred in this Division.

 7                                     FACTUAL ALLEGATIONS
 8
              13.    Defendant owns, operates and/or leases the well-known chain of restaurants
 9
     known as “Taco Bell.”
10
              14.    Taco Bell states that it “operates over 7,000 restaurants in the United States.”1
11

12            15.    Some Taco Bell restaurants are owned and operated entirely by the Defendant,

13   while others are co-owned and/or co-operated by franchisees and Taco Bell.
14
              16.    Taco Bell promulgates a system of rules, directives, and/or commands that all
15
     Taco Bell-branded restaurants are required to follow. This system is known as the “Taco Bell
16
     System.”
17

18            17.    Taco Bell operates all Taco Bell-branded restaurants by implementing,

19   maintaining, and enforcing the Taco Bell System as to all Taco Bell-branded restaurants.
20
              18.    The Taco Bell system is codified and enforced by manuals and franchise
21
     agreements (“Taco Bell System Documents”) that are authored, owned, promulgated and
22
     enforced by Taco Bell.
23

24            19.    By written agreement, all franchisees are required by Defendant to comply with

25   the Taco Bell System and the Taco Bell System Documents.
26

27

28
     1
         https://www.tacobell.com/global-growth (last accessed September 4, 2019)

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     4
                Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 5 of 17



 1          20.       Franchisees have no authority under the terms of their agreements with Taco Bell
 2
     to alter, modify, or violate any aspect of the Taco Bell System.
 3
            21.       In its agreements with Franchisees, Taco Bell specifically reserves the unilateral
 4
     right to change, add, or remove any aspect of the Taco Bell System as it applies to any
 5

 6   Franchisee(s).

 7          22.       As a condition of becoming and continuing to be a Taco Bell Franchisee,
 8
     Franchisees must adhere to new or changed Taco Bell System requirements. Franchisees must
 9
     also implement new services as may be specified by Taco Bell.
10
            23.       Taco Bell further dictates to its Franchisees the hours that Taco Bell restaurants
11

12   will be open for business. Taco Bell maintains the unilateral right to change the operating times

13   which its Franchisees are required to follow.
14
            24.       As it exists today, the Taco Bell System does not include any policy, procedure,
15
     protocols, or infrastructure for assisting, aiding, or serving visually-impaired would-be customers
16
     of Taco Bell-branded restaurants when the interiors of those restaurants are closed to the public
17

18   but while the drive-thrus of those restaurants are still open to the public.

19          25.       Taco Bell restaurants offer two kinds of service: counter service and drive-thru
20
     service.
21
            26.       Counter service is available to patrons who physically enter Taco Bell restaurants.
22
     Patrons approach a sales counter and relay their orders to Taco Bell representatives who process
23

24   payment and serve food.

25          27.       During periods of time when a Taco Bell restaurant’s interior is closed to the public,
26
     counter service is not available to customers.
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                       5
                Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 6 of 17



 1             28.    Taco Bell restaurants also provide drive-thru service. Drive-thru service is
 2
     provided via specialized automobile driveway lanes which stretch around Defendant’s restaurants.
 3
     In order to obtain drive-thru service Taco Bell customers maneuver their automobiles into the
 4
     drive-thru lane and then relay their food order to a Taco Bell representative via microphone.
 5

 6   Customers then drive their car further along the lane and retrieve their food from a series of

 7   windows on the side of Defendant’s restaurants.
 8
               29.    Unlike counter service, Taco Bell drive-thru service is available to customers
 9
     during some periods of time when the interior of a given Taco Bell restaurant is closed to the
10
     public.
11

12             30.    Drive-thrus are specifically utilized by the Defendant to maximize the accessibility

13   of their products to customers and thus increase profits.
14
                                   The Blind and Late-Night Drive-Thru
15
               31.    Many thousands of Taco Bell restaurants remain open late serving food only via
16
     the drive-thru. At these restaurants, like the ones encountered by Plaintiffs, late-night service is
17

18   available exclusively through the drive-thru and customers are not permitted to physically enter

19   to order food.
20
               32.    Taco Bell specifically prohibits pedestrians from walking up to the drive-thru
21
     windows and ordering food.
22
               33.    Taco Bell company policy is to refuse service to any pedestrian who walks up to
23

24   the drive-thru attempting to order food.

25             34.    Taco Bell restaurants that are open late-night via the drive-thru window do not
26
     offer any means for pedestrians to order food.
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                      6
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 7 of 17



 1          35.        The blind are unable to drive at night, and so they are unable to navigate a car into
 2
     the drive-thru.
 3
            36.        Because the blind are unable to drive or walk up to the drive-thru window, and
 4
     because Taco Bell interiors are closed during late-night operating times, the blind are totally
 5

 6   barred from independently using or enjoying the goods and services provided by Taco Bell late-

 7   night drive-thru restaurants.
 8
            37.        There are a variety of modest accommodations Defendant could make that would
 9
     allow blind people to access to Taco Bell late-night restaurant services. However, Taco Bell does
10
     not employ any such policy or practice.
11

12                                      Plaintiff Privette’s Experience

13          38.        Plaintiff Privette remains awake into the late evening on a regular basis and he
14
     periodically desires to obtain food from Taco Bell restaurants during late evening hours.
15
            39.        In mid-2019 Plaintiff Privette wanted to obtain food from the Taco Bell restaurant
16
     located at 3445 Deer Valley Road, Antioch, California. This particular restaurant is approximately
17

18   a 15-minute walk from the Plaintiff’s home.

19          40.        At or around 11:00 pm, Plaintiff Privette approached the restaurant and realized
20
     the lobby was closed.
21
            41.        Based on his personal experience living in the area, and also his contemporaneous
22
     observations at the restaurant, Plaintiff Privette was aware that the restaurant continued to serve
23

24   customers through the drive-thru while the counter service in the lobby remained closed.

25          42.        This Taco Bell restaurant closes its lobby at 10:00 pm and (depending on the day
26
     of the week) remains open only through the drive-thru until 1:00 am or 2:00 am.
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                       7
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 8 of 17



 1          43.     Because Plaintiff Privette is blind and unable to lawfully operate a motor vehicle,
 2
     he was unable to independently access the Deer Valley Road Taco Bell in his 2019 encounter.
 3
            44.     Plaintiff Privette visits this particular Taco Bell regularly throughout the year and
 4
     he reasonably expects to visit there again in the future.
 5

 6          45.     Not only is the Taco Bell restaurant in close vicinity to his home, it is also

 7   surrounded by other commercial establishments that Plaintiff Privette enjoys frequenting. For
 8
     instance, this Taco Bell is a short distance from Plaintiff Privette’s neighborhood grocery store,
 9
     which stays open until midnight. Plaintiff Privette often shops at this grocery store after 10:00
10
     pm.
11

12          46.     Plaintiff Privette has walked the distance between his home and the Taco Bell

13   before and reasonably anticipates doing so again.
14
            47.     Plaintiff Privette has felt and continues to feel disappointed and frustrated in
15
     connection with his inability to access Taco Bell’s services.
16
            48.     Because of his familiarity with Taco Bell late-night policy, Plaintiff Privette
17

18   sometimes avoids going to Taco Bell during its late-night, drive-thru only hours.

19          49.     Plaintiff’s mid-2019 experience with the Taco Bell near his home is not the only
20
     instance he has encountered a Taco Bell made inaccessible by its drive-thru-only policies.
21
            50.     Defendant thus provides accommodations, advantages, facilities, privileges, and
22
     services to customers that contain access barriers. These barriers deny full and equal access to
23

24   Plaintiff Privette, who would otherwise be able to fully and equally enjoy the benefits and services

25   of Taco Bell restaurants.
26

27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     8
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 9 of 17



 1                                     Plaintiff Jones’ Experience
 2
            51.     Plaintiff Jones remains awake into the late evening on a regular basis and she
 3
     periodically desires to obtain food from Taco Bell restaurants during these late evening hours.
 4
            52.     In approximately August 2018, Plaintiff Jones wanted to obtain food from the
 5

 6   Taco Bell restaurant located at 1877 White Lane, Bakersfield, California. This particular

 7   restaurant is an approximately twenty-four minute walk from the Plaintiff’s home.
 8
            53.     At approximately midnight, Plaintiff Jones approached the restaurant and realized
 9
     the lobby doors were locked.
10
            54.     Based on her personal experience living in the area, and also her contemporaneous
11

12   observations at the restaurant, Plaintiff Jones was aware that the restaurant continued to serve

13   customers through the drive-thru while the counter service in the lobby remained closed.
14
            55.     This Taco Bell restaurant closes its lobby at 11:00 pm and (depending on the day
15
     of the week) remains open only through the drive-thru until 2:00 am or 3:00 am.
16
            56.     Because Plaintiff Jones is blind and unable to lawfully operate a motor vehicle,
17

18   she was unable to independently access the White Lane Taco Bell in her August 2018 encounter.

19          57.     Not only is the Taco Bell restaurant in close vicinity to her home, it is also
20
     surrounded by other commercial establishments that Plaintiff Jones enjoys frequenting after 11:00
21
     pm.
22
            58.     Because of her familiarity with Taco Bell late-night policy, Plaintiff Jones
23

24   sometimes avoids going to Taco Bell during its late-night, drive-thru only hours.

25          59.     Plaintiff Jones has felt and continues to feel disappointed and frustrated in
26
     connection with her inability to access Taco Bell services.
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                  9
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 10 of 17



 1          60.     Plaintiff’s August 2018 experience with the Taco Bell near her home is not the
 2
     only instance she has encountered a Taco Bell made inaccessible by its drive-thru-only policies.
 3
            61.     Defendant thus provides accommodations, advantages, facilities, privileges, and
 4
     services to customers that contain access barriers. These barriers deny full and equal access to
 5

 6   Plaintiff Jones, who would otherwise be able to fully and equally enjoy the benefits and services

 7   of Taco Bell restaurants.
 8
                                    CLASS ACTION ALLEGATIONS
 9
            62.     Plaintiffs seek certification of the following Nationwide Class and California Class
10
     pursuant to Fed. R. Civ. P. 23(a), 23(b)(2) and 23(b)(3):
11

12          Nationwide Class: "all individuals who are unable to drive by reason of visual

13          disability and who have been and/or are being denied access to Taco Bell
14
            restaurants in the United States where Taco Bell restaurants’ products and
15
            services are only offered via drive-thru."
16
            California Class: "all individuals who are unable to drive by reason of visual
17

18          disability and who have been and/or are being denied access or deterred from

19          accessing Taco Bell restaurants in California where Taco Bell restaurants’
20
            products and services are only offered via drive-thru."
21
            63.     The persons in the Nationwide Class and California Class are so numerous that
22
     joinder of all such persons is impractical and the disposition of their claims in a class action is a
23

24   benefit to the parties and to the Court.

25          64.     This case arises out of Defendant’s common policy and practice of denying blind
26
     persons access to the goods and services of its restaurants. Due to Defendant’s policy and practice
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                    10
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 11 of 17



 1   of failing to remove access barriers, blind persons have been and are being denied full and equal
 2
     access to Taco Bell restaurants and the goods and services they offer.
 3
            65.     There are common questions of law and fact involved affecting the parties. The
 4
     Plaintiffs and the putative class are all legally blind and have been and/or are being denied their
 5

 6   civil rights to full and equal access to, and use and enjoyment of, the accommodations, advantages,

 7   facilities, privileges, and services provided at Defendant’s restaurants due to the lack of accessible
 8
     features at such facilities, as required by law.
 9
            66.     The claims of the named Plaintiffs are typical of those of the Nationwide Class
10
     and the California Class. Plaintiffs will fairly and adequately represent and protect the interests
11

12   of the members of the Nationwide Class and the California Class. Plaintiffs have retained and are

13   represented by counsel competent and experienced in complex and class action litigation.
14
            67.     Class certification of the Nationwide Class is appropriate pursuant to Fed. R. Civ.
15
     P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to the
16
     Nationwide Class, making appropriate both declaratory and injunctive relief with respect to
17

18   Plaintiffs and the Nationwide Class as a whole.

19          68.     Class certification of the California Class is appropriate pursuant to Fed. R. Civ.
20
     P. 23(b)(3) because questions of law or fact common to class members predominate over any
21
     questions affecting only individual members, and a class action is superior to other available
22
     methods for fairly and efficiently adjudicating this controversy. The common issues of law
23

24   include: (1) whether the putative class members are individuals with disabilities within the

25   meaning of the ADA and California law; (2) whether Taco Bell denies and/or deters legally blind
26
     individuals in California from accessing its services during its “late-night” hours; (3) whether
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     11
                Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 12 of 17



 1   Taco Bell violates Title III of the ADA; and (4) whether Taco Bell has violated Cal. Civ. Code,
 2
     § 51, et seq. (“the Unruh Act”).
 3
               69.    A class action is superior to other available methods for the fair and efficient
 4
     adjudication of this controversy. Judicial economy will be served by maintaining this lawsuit as
 5

 6   a class action because it avoids the burden which would otherwise be placed upon the judicial

 7   system by the filing of numerous similar suits. A class action is also superior because the damages
 8
     suffered by individual class members are relatively small and because the burden upon such
 9
     individual litigants may make it difficult and impractical for them to pursue their claims against
10
     Defendant.
11

12             70.    There are no obstacles to effective and efficient management of this lawsuit as a

13   class action by this Court.
14
               71.    References to Plaintiffs shall be deemed to include the named Plaintiffs and each
15
     member of the class, unless otherwise indicated.
16
                                    FIRST CAUSE OF ACTION
17
      (Violation of 42 U.S.C. §§ 12181, et seq. - Title III of the Americans with Disabilities Act)
18                        (on behalf of Plaintiffs and the Nationwide Class)

19             72.    Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
20
     herein.
21
               73.    Section 12182(a) of Title III of the Americans with Disabilities Act of 1990, 42
22
     U.S.C. §§ 12101, et seq., (hereinafter “ADA”) provides:
23

24             No individual shall be discriminated against on the basis of disability in the full and

25             equal enjoyment of the goods, services, facilities, privileges, advantages, or
26
               accommodations of any place of public accommodation by any person who owns,
27
               leases (or leases to), or operates a place of public accommodation.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                         12
              Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 13 of 17



 1          74.     Taco Bell restaurants are restaurants, and, therefore places of public
 2
     accommodation with the definition of Title III of the ADA. 42 U.S.C. §12181(7)(B)
 3
            75.     Taco Bell restaurants are sales establishments, and, therefore places of public
 4
     accommodation with the definition of Title III of the ADA. 42 U.S.C. §12181(7)(E)
 5

 6          76.     Defendant’s restaurants are places of “public accommodation” that are subject to

 7   compliance under the ADA.
 8
            77.     Under Section 12182(a) and (b)(1) of Title III of the ADA, it is unlawful
 9
     discrimination to deny individuals with disabilities or a class of individuals with disabilities the
10
     opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,
11

12   or accommodations of a place of public accommodation.

13          78.     Under Section 12182(a) and (b)(1) of Title III of the ADA, it is unlawful
14
     discrimination to deny individuals with disabilities or a class of individuals with disabilities an
15
     opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,
16
     or accommodations of a place of public accommodation, which is equal to the opportunities
17

18   afforded to other individuals.

19          79.     Under Section 12182(b)(2) of Title III of the ADA, unlawful discrimination also
20
     includes, among other things: (1) a failure to make reasonable modifications in policies, practices,
21
     or procedures, when such modifications are necessary to afford such goods, services, facilities,
22
     privileges, advantages, or accommodations to individuals with disabilities, unless the entity can
23

24   demonstrate that making such modifications would fundamentally alter the nature of such goods,

25   services, facilities, privileges, advantages, or accommodations; and (2) a failure to take such steps
26
     as may be necessary to ensure that no individual with a disability is excluded, denied services,
27
     segregated, or otherwise treated differently than other individuals because of the absence of
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     13
             Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 14 of 17



 1   auxiliary aids and services, unless the entity can demonstrate that taking such steps would
 2
     fundamentally alter the nature of the good, service, facility, privilege, advantage, or
 3
     accommodation being offered or would result in an undue burden;
 4
            80.     Patrons of Defendant’s restaurants who are blind (including Plaintiffs and the
 5

 6   Plaintiff Class) have been denied full and equal access to those public accommodations; and they

 7   have not been provided services that are provided to other patrons who are not disabled and/or
 8
     they have been provided services that are inferior to the services provided to non-disabled patrons.
 9
     Defendant has failed to take any steps to remedy its discriminatory conduct. These violations are
10
     ongoing. Unless the Court enjoins Defendant from continuing to engage in these unlawful
11

12   practices, Plaintiffs and members of the Class will continue to suffer irreparable harm.

13          81.     As discussed in Factual Allegations above, Taco Bell is a large corporation that is
14
     more than capable of adapting its policies and practices to accommodate the blind and the
15
     complaints made herein. However, Taco Bell chooses not to allow their late-night drive-thru
16
     restaurants to be made independently usable by customers who are blind or have low vision.
17

18   Consequently, Taco Bell must furnish auxiliary aids or services or modify their policies and

19   procedures to enable blind individuals to equally and independently benefit from Taco Bell
20
     services unless doing so would result in a fundamental alteration or undue burden.
21
            82.     The acts alleged herein constitute violations of Title III of the Americans with
22
     Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., and the regulations promulgated thereunder.
23

24          83.     The actions of Defendant were and are in violation of the Americans with

25   Disabilities Act 42 U.S.C. §§ 12181, et seq., and therefore Plaintiffs are entitled to injunctive
26
     relief to remedy the discrimination as well as attorney’s fees.
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                   14
                Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 15 of 17



 1                                 SECOND CAUSE OF ACTION
                                        (Unruh Civil Rights Act)
 2
                            (on behalf of Plaintiffs and the California Class)
 3
               84.   Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
 4
     herein.
 5

 6             85.   Defendant operates business establishments within the jurisdiction of the State of

 7   California and, as such, is obligated to comply with the provisions of the Unruh Act, Cal. Civ.
 8
     Code, §§ 51, et seq. (“the Unruh Act”).
 9
               86.   The conduct alleged herein violates the Unruh Act, including Cal. Civ. Code, §§
10
     51, et seq.
11

12             87.   The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to

13   full and equal accommodations, advantages, facilities, privileges, or services in all business
14
     establishments of every kind whatsoever within the jurisdiction of the State of California. The
15
     Unruh Act also provides that a violation of the ADA is a violation of the Unruh Act.
16
               88.   Defendant has and continues to violate the Unruh Act by, inter alia, denying
17

18   Plaintiffs and members of the proposed California Class, as persons with disabilities, full and

19   equal accommodations, advantages, facilities, privileges, or services offered by Defendant.
20
     Defendant has also violated the Unruh Act by violating the ADA, as set forth above.
21
               89.   Defendant has and continues to violate the Unruh Act by, inter alia, failing to
22
     operate its services on a nondiscriminatory basis and failing to ensure that persons with disabilities
23

24   have nondiscriminatory access to its restaurants.

25             90.   Pursuant to the remedies, procedures, and rights set forth in Cal. Civ. Code § 52,
26
     Plaintiffs pray for judgment as set forth below.
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     15
                Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 16 of 17



 1                                       THIRD CAUSE OF ACTION
                                               (Declaratory Relief)
 2
                                (on behalf of Plaintiffs and the Nationwide Class)
 3
               91.      Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
 4
     herein.
 5

 6             92.      An actual controversy has arisen and now exists between the parties in that

 7   Plaintiffs contends, and that Defendant denies, that Defendant, by providing inaccessible
 8
     restaurants throughout the United States, fails to comply with applicable laws including, but not
 9
     limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq.
10
               93.      A judicial declaration is necessary and appropriate at this time in order that each
11

12   of the parties may know their respective rights and duties and act accordingly.

13                                            RELIEF REQUESTED
14
               WHEREFORE, Plaintiffs respectfully request:
15
               1. A permanent injunction to prohibit Defendant from violating the Americans with
16
                     Disabilities Act, 42 U.S.C. §§ 12181, et seq.;
17

18             2. A permanent injunction requiring Defendant to take the necessary steps to make Taco

19                   Bell late-night drive-thru restaurants in the United States readily accessible and usable
20
                     by blind and visually impaired individuals;
21
               3. A declaration that Defendant is owning, maintaining and/or operating its restaurants
22
                     in a manner which discriminates against the blind and visually impaired and which
23

24                   fails to provide access for persons with disabilities as required by the Americans with

25                   Disabilities Act, 42 U.S.C. §§ 12181, et seq.
26
               4. That this Court certify the Nationwide Class as identified herein and appoint Plaintiffs
27
                     as class representatives and their attorneys as class counsel;
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                        16
            Case 3:19-cv-05729-MMC Document 1 Filed 09/12/19 Page 17 of 17



 1         5. That this Court certify the California Class as identified herein and appoint Plaintiffs
 2
              as class representatives and their attorneys as class counsel;
 3
           6. That this Court award actual, compensatory, and/or statutory damages to Plaintiffs and
 4
              the putative class for violations of their respective civil rights under California law.
 5

 6         7. That this Court award Plaintiffs their reasonable attorney’s fees and costs pursuant to

 7            federal and California law.
 8
           8. Such other and further relief as the Court deems just and proper.
 9
                                            JURY DEMAND
10
           Plaintiffs demand trial by jury on all issues for which a jury trial is allowed.
11

12
                                                  Respectfully submitted,
13
        Dated: September 6, 2019                  /s/ Glenn M. Goffin
14                                                Glenn M. Goffin, SBN 153766
15                                                Attorney-at-Law
                                                  920 Beach Park Blvd #39
16                                                Foster City, California 94404
                                                  Telephone: (415) 845-8556
17                                                ggoffin@glenngoffinlaw.com
18
                                                  Roberto Luis Costales, Esq.
19                                                (pro hac vice to be applied for)
                                                  William H. Beaumont, Esq.
20                                                (pro hac vice to be applied for)
21                                                BEAUMONT COSTALES LLC
                                                  107 W. Van Buren, Suite 209
22                                                Chicago, Illinois 60605
                                                  Telephone: (773) 831-8000
23                                                Facsimile: (504) 272-2956
24                                                rlc@beaumontcostales.com
                                                  whb@beaumontcostales.com
25
                                                  Attorneys for Plaintiffs
26

27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                   17
